Court of Appeals
                                First District of Texas
                                       BILL OF COSTS

                                        No. 01-14-00166-CV

                                 Galveston County Health District

                                                 v.

                                            Erica Hanley

          NO. 12CV2314 IN THE 56TH DISTRICT COURT OF GALVESTON COUNTY



  TYPE OF FEE           CHARGES              PAID/DUE                STATUS                PAID BY
SUPP CLK RECORD            $0.00             08/26/2014            UNKNOWN                    UNK
     MT FEE               $10.00             07/15/2014             E-PAID                    ANT
     MT FEE               $10.00             06/02/2014             E-PAID                    APE
     MT FEE               $10.00             05/02/2014             E-PAID                    ANT
     MT FEE               $10.00             04/03/2014             E-PAID                    ANT
   RPT RECORD             $102.00            03/03/2014              PAID                     ANT
   CLK RECORD              $0.00             02/28/2014              PAID                     ANT
STATEWIDE EFILING         $20.00             02/26/2014             E-PAID                    ANT
      FILING              $175.00            02/26/2014             E-PAID                    ANT

   The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                      $337.00.

                  Court costs in this case have been taxed in this Court’s judgment

       I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                              IN TESTIMONY WHEREOF, witness my
                                                              hand and the seal of the Court of Appeals for the
                                                              First District of Texas, this February 13, 2015.